Denial of a new trial was not error.
                       DECIDED FEBRUARY 25, 1942.
1. Counsel for the plaintiff had performed certain legal services for the defendant. He transferred the account to the plaintiff for an alleged consideration. The plaintiff brought this action on account as transferee. The defendant's evidence authorized the jury to find that the account had been settled before the transfer, and therefore authorized a finding in favor of the defendant.
2. With reference to special grounds 1, 2, 3, 4, 5, 7, 8, 9, and *Page 653 
10, the judge certified that the recitals of fact therein "as set out are not true, and the said grounds therefore are not approved, but are disallowed." These grounds can not be considered by this court. Fletcher v. Collins, 111 Ga. 253
(36 S.E. 646).
3. The judge did not err in charging the jury as complained of in ground 6, and this ground is not meritorious for any reason disclosed by the record.
4. The ground based on alleged newly discovered evidence was not supported by a proper affidavit that both counsel for the plaintiff did not know of the allegedly newly discovered evidence, and could not have discovered it until after the verdict. The judge therefore did not abuse his discretion by refusing to grant a new trial on this ground. Davis v. State,61 Ga. App. 341, 342 (6 S.E.2d 213), Laney v. Barr,61 Ga. App. 145, 148 (6 S.E.2d 99).
5. The evidence authorized the verdict, and the record discloses no reversible error.
Judgment affirmed. Broyles, C. J., and Gardner, J., concur.